UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2515



DOROTHY F. GODWIN,

                                              Plaintiff - Appellant,

          versus


CURTIS A. BROWN, Detective, Christiansburg
Police Department; K. E. ALBERT, Sergeant,
Christiansburg Police Department; CHRISTIANS-
BURG POLICE DEPARTMENT; IRIS B. TUCKER, Magis-
trate, Christiansburg, Virginia,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-98-178)


Submitted:   February 10, 2000         Decided:     February 15, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dorothy F. Godwin, Appellant Pro Se. Robert Wayne Austin, JOHNSON,
SCYPHERS & AUSTIN, P.C., Abingdon, Virginia; Linwood Theodore
Wells, Jr., Assistant Attorney General, Richmond, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Dorothy F. Godwin appeals the district court’s orders denying

relief on her 42 U.S.C.A. § 1983 (West Supp. 1999) complaint and

denying her motion filed under Rule 59(e) of the Federal Rules of

Civil Procedure.   We have reviewed the record and the district

court’s memorandum opinion and orders and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Godwin v. Brown, No. CA-98-178 (W.D. Va. June 22 & Oct. 12, 1999).

We dispense with oral argument because the facts and legal con-

tentions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2